Citation Nr: 0009132	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to February 
1992.  He also had three months and 26 days of prior active 
duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim for service connection for residuals of lumbosacral 
strain.  The veteran appeared and presented testimony at a 
hearing at the RO in April 1995.  This matter was previously 
before the Board in March 1997 at which time it was remanded 
to the RO for additional development.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for residuals of 
lumbosacral strain.


CONCLUSION OF LAW

The veteran's claim of service connection for residuals of 
lumbosacral strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are missing and 
unavailable for review.

In March 1992 the veteran filed a claim of service connection 
for a back injury which he reportedly sustained in March 
1991.

At a VA examination in April 1992, the veteran relayed a 
history of falling off of a vehicle in service in January 
1991 causing an injury to his back.  He said that he saw the 
medics at that time and was given Motrin, and that he 
continued on duty.  He also said that his back had continued 
to hurt since that incident.  On examination the veteran 
demonstrated full motion of the dorsolumbar spine in all 
planes without significant pain.  An X-ray of the veteran's 
lumbosacral spine revealed no significant pathological 
findings.  The veteran was diagnosed as having lumbosacral 
strain by history, not found on examination.

In August 1992, pursuant to the RO's July 1992 request, the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, informed the RO that the veteran's service medical 
records were not on file.

The RO informed the veteran in a December 1992 letter that 
there was a delay in obtaining his military records and that 
he should submit any such records that he had to the RO.

In correspondence dated in March 1993, the NPRC again 
informed the RO that there were no records on file pertaining 
to the veteran.

In an April 1993 statement, the veteran said that while tying 
down straps on a trailer in service, his foot slipped and he 
fell to the ground.  He said that the incident knocked the 
wind out of him and that it hurt him.  He said that he spoke 
to a doctor who gave him some of the "Army's wonder drug."  
He said that ever since the fall he has experienced a lot of 
"nagging pain".

In May 1993 the NPRC informed the RO of the veteran's 
assignment to a United States Army Reserve (USAR) Unit.  The 
RO enclosed microfiche containing personnel records and an 
August 1988 enlistment examination report for the Army 
Reserves.  This examination report shows that the veteran had 
a normal clinical evaluation of his spine.

In June 1993 the Commanding Officer of the USAR Corps 
informed the RO that there were no military records available 
regarding the veteran.  He also said that the veteran had 
been transferred to a USAR Control Group due to 
unsatisfactory participation.  

The following month, in July 1993, the RO requested the 
veteran's military records from the USAR Control Group.

In December 1993 the veteran informed the RO that his current 
reserve status was that he was a member of the "17 FA Bn 
4/17 Svc. Bty".  He also provided the address of his current 
assignment.  

In March 1994 the RO sent a letter to the commanding officer 
of the veteran's assigned unit requesting his service 
records.  The commanding officer responded to this request in 
May 1994 by stating that the veteran's medical and personnel 
records had yet to be received from his last assignment to 
"ARPERCEN" in St. Louis, Missouri, and that he would 
forward such records to the RO as soon as he received them.

In May 1994 the veteran's representative informed the RO that 
he was enclosing a copy of the veteran's medical records and 
miliary records.  Such records consisted of two personnel 
records and no medical records.

The RO made a follow-up request to the veteran's commanding 
officer in August 1994 for the records.  The veteran's 
commanding officer responded to this request by stating that 
effective January 1994, that veteran had been assigned and 
enlisted in the North Carolina National Guard.  He also said 
that the veteran's medical records had not been received from 
"ARPERCEN", in St. Louis, MO, and that he would forward 
them to the RO when he received them.

In an August 1994 rating decision the RO denied the veteran's 
claim of service connection for lumbosacral strain.

In an October 1994 statement, the veteran said that he was 
experiencing serious back trouble which was affecting the 
types of employment that he could perform.  He also said that 
he had not been "constantly seeking medical care" due to 
the expense of such care in his area.  

In a substantive appeal dated in November 1994, the veteran 
requested that additional attempts be made to obtain his 
medical records.  

At a hearing at the RO in April 1995, the veteran testified 
that shortly after arriving for duty in Saudi Arabia he fell 
from a tractor about 20 feet landing on his back.  He said 
that no one was around at the time of the incident and that 
he finally was able to get up and see a doctor.  He said that 
the doctor prescribed Motrin and that he did not seek further 
treatment for his back in service, but that he experienced 
back pain for the remainder of service.  The veteran's wife 
testified that the veteran had sought attention from a 
chiropractor shortly after service and that she and the 
veteran would try to get the treatment records.  The veteran 
said that he was not currently taking any medication for his 
back condition.  The veteran's representative relayed the 
veteran's contention that his back condition was more 
chronically disabling than possibly recognized through one 
examination.

In an April 1995 statement, the veteran said that he was 
currently seeking medical attention at a private back clinic 
to try to ease some of his back pain and that he had been 
"diagnosed with a medical condition of the back".  He also 
said that he had medical proof of a recent diagnosis and 
would have his representative send it to VA.

In May 1995 the RO received a February 1995 report from a 
physical therapist at a private back and limb clinic.  In 
this report it is noted that the veteran was evaluated in 
February 1995 and diagnosed as having low back pain with an 
onset date of February 1991.  The therapist relayed the 
veteran's report of low back pain related to a fall in 
service in February 1991.  He also relayed the veteran's 
report of experiencing back pain since the date of injury, 
and of not having seen a physician since the injury.  In 
assessing the veteran, the therapist stated that it appeared 
that the veteran had muscular lumbosacral strain type of 
injury that was never treated properly.  He said that the 
veteran exhibited signs of pain at end range of motion with 
decreased pain in neutral position which was indicative of 
muscle connective tissue type stretching.  He said that since 
it appeared that the veteran had not been treated properly 
initially, he should be evaluated by a physician.  He also 
recommended a physical therapy program for the veteran.

Pursuant to the Board's March 1997 remand order, the RO 
advised the veteran in April 1997 to submit any evidence such 
as statements from individuals or copies of letters written 
home mentioning his back injury.  He was also asked to 
furnish the name of all medical care providers, both VA and 
non-VA, who treated him for his back injury since service.  
He was further requested to provide the name and address of 
his reserve unit if he was still a member.

The veteran responded to the RO's April 1997 letter in May 
1997 by providing the RO with the name and address of his 
Army reserve unit.  He added that he did not have a copy of 
his service medical records and stated that in January 1997 
he underwent a medical examination at Fort Bragg as part of 
his reserve unit.  He said that these records should be in 
his reserve medical file.

In July 1998 the RO contacted the veteran informing him that 
it had made two unsuccessful requests to the commander of his 
reserve unit for his service medical records.  The RO then 
requested that the veteran contact his reserve unit and 
obtain copies of the service medical records and forward them 
to the RO.

In another statement to the veteran in May 1999, the RO 
informed the veteran that it had made three unsuccessful 
attempts to obtain his medical records from his reserve unit 
and again asked the veteran to obtain and submit such records 
to the RO.  The veteran was advised that if the evidence was 
not received within 60 days from the date of the letter, the 
veteran's case would be returned to the Board for further 
appellate review.

II.  Legal Analysis

The veteran contends that he sustained a back injury in 
service and has had back problems ever since.  As an initial 
matter, the Board notes that the RO has made numerous efforts 
to try to locate the veteran's service medical records, 
including making several requests to the National Personnel 
Records Center in St. Louis, Missouri.  The RO also made 
repeated requests to various reserve units that the veteran 
had been assigned to following his discharge from active 
duty, but to no avail.  In addition, the RO advised the 
veteran in April 1997 to submit any other types of supportive 
evidence such as statements from individuals or copies of 
letters written home mentioning his back injury.  In view of 
these attempts, the Board finds that VA has made reasonable 
efforts to obtain records regarding the veteran's medical 
history from other federal agencies and has also adequately 
advised the veteran of the type of evidence needed to 
complete his application for benefits.  38 U.S.C.A. 
§ 5103(a); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The threshold question to address is whether the veteran has 
met his burden of submitting evidence sufficient to justify a 
belief that his claim of service connection is well grounded.  
In order for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claim is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  VA's duty to assist the veteran in developing the 
pertinent facts of his claim does not arise until after he 
has met his initial burden of submitting a well grounded 
claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires (1) competent evidence of 
current disability (a medical diagnosis), (2) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and (3) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence showing post-service continuity of symptomatology; 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); Jones v. West, 12 Vet. App. 
460, 465 (1999). 

Notwithstanding the unavailability of the veteran's service 
medical records, the Board will presume for well grounded 
purposes that the veteran did injure his back in a fall in 
service.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board will further presume, as the veteran contends, that the 
veteran sought medical attention right after the fall, was 
prescribed Motrin, and continued on duty.  Thus, the veteran 
has satisfied one of the three elements for a well grounded 
claim, i.e., the incurrence of an injury in service.  
However, he has still not satisfied the remaining two 
elements for a well grounded claim.  That is, he has not 
submitted medical evidence of a present back disability, nor 
has he submitted a medical opinion linking such a disability 
to service or to postservice symptomatology; these elements 
are required for a plausible claim.  Caluza, supra; Savage, 
supra.  

The veteran stated in an October 1994 statement that he had 
not been "constantly seeking medical care" for his back due 
to the expense of such care in his area.  He similarly 
reported to a physical therapist in February 1995 that he had 
not seen a physician since the injury in service.  In this 
respect, the only medical evidence on record is an April 1992 
VA examination report reflecting a diagnosis of lumbosacral 
strain by history, not found this examination, and the 
February 1995 physical therapist's report reflecting a 
diagnosis of low back pain.  In regard to pain, the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court) has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a diagnosis for which service connection may be 
granted. Sanchez- Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, (1999)).  See also Evans, v. West, 12 Vet. App. 
22 (1998).  

In addition to the "diagnosis" of lumbosacral pain, the 
physical therapist made an assessment that the veteran 
apparently had a muscular lumbosacral strain type of injury 
that was never treated properly.  However, this assessment 
falls short of meeting the two remaining Caluza elements for 
a well grounded claim.  In other words, it does not show that 
the therapist found any current back disability that relates 
back to service.  Using the Court's language in Sanchez-
Benitez, the assessment fails to "demonstrate that the 
[therapist], after listening to the [veteran's] history and 
performing an examination, made a medical judgment based on 
both factors, that the [veteran] suffered a current condition 
attributed to the incident described in his history."  
Sanchez- Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 
29, (1999)) (citing to LeShore v. Brown, 8 Vet. App. 406 
(1995)).  In fact, based on the veteran's history and 
examination, the physical therapist recommended that the 
veteran be evaluated by a physician.

The veteran's belief that he has a current back disability 
related to service does not establish a plausible claim 
since, as a layman, he is not competent to opine as to 
medical matters.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Inasmuch as the veteran has not submitted competent evidence 
of a current back disability or a medical opinion linking 
such a disability to service, the veteran's claim of service 
connection for residuals of lumbosacral strain is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra; Epps, supra.



ORDER

The veteran's claim of service connection for a residuals of 
lumbosacral strain is denied as not well grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

